COURT OF APPEALS
                                      EIGHTH DISTRICT OF TEXAS
                                           EL PASO, TEXAS
                                                  §

  CRYSTAL HENDREN,                                  §                No. 08-21-00132-CV

                          Appellant,                §                  Appeal from the

  v.                                                §             County Court at Law No. 5

  GABRIEL LAZAR,                                    §              of El Paso County, Texas

                           Appellee.                §               (TC# 2020DCV3449)

                                                §
                                              ORDER

        After reviewing this case, the Court has determined that further briefing is necessary to

properly assess its jurisdiction. Therefore, we ORDER Appellant to, within 7 days of the date of

this order, file a letter brief with this Court addressing whether the trial court's order constitutes

an appealable interlocutory order. Appellee’s response, if any, will be due within 5 days of the

filing of Appellant's letter brief.

        IT IS SO ORDERED this 7th day of December, 2021.


                                                PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.